Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 11/10/2022, no claims were cancelled; claims 1, 8, 10, and 15 were amended; no new claims was/were added. As a result, claims 1-20 are pending.
Amendment to claim 8 obviates previous claim rejection to claims 8-14 under 35 USC section 101.
Response to Remarks

The examiner finds applicant’s arguments on page 8 of Remarks filed on 11/10/2022 persuasive as they relate to the following limitations – “clustering identifying information in confidential data by applying a statistical model to de-identify the confidential data; comparing, for each cluster, a risk of re-identification through the application of the statistical model against a threshold.” The examiner notes that Smith lacks the statistical model in finding the clusters and in the comparison. 

Allowable Subject Matter
Claims 1, 4-6, 8-13, 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record and further search does not explicitly teach the following limitations – “clustering identifying information in confidential data by applying a statistical model to de-identify the confidential data; comparing, for each cluster, a risk of re-identification through the application of the statistical model against a threshold.”  
The examiner recommends further distinguishing from Stockdale (US 20190260784 A1) listed in the relevant prior art section below by using the limitations of claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 7 recite(s) the limitation "the one or more transform processes" in claims 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recite(s) the limitation "the data custodians” and “the linkages" in the third line.  There is insufficient antecedent basis for this limitation in the claim.

Relevant Prior Arts

Pascale (US 20200082290 A1) teaches an anonymization component that applies an anonymization strategy to data associated with an electronic device. A statistical learning component modifies the anonymization strategy to generate an updated anonymization strategy for the data based on a machine learning process associated with a probabilistic model that represents the data. The anonymization component applies the updated anonymization strategy to the data via a feedback loop between the statistical learning component and the anonymization component.
Ahmed (US 20190026490 A1) teaches an actual k-anonymity level is calculated by the processors based on the initial anonymized data. The actual k-anonymity level is compared to a desired k-anonymity level. The configuration of quasi-identifiers is adjusted based on the comparison. Final anonymized data is produced based on the adjusted configuration of quasi-identifiers.
Stockdale (US 20190260784 A1) teaches a privacy protection component automatically complying with a set of privacy requirements when displaying input data. An ingestion module collects input data describing network activity executed by a network entity. A clustering module identifies data fields with data values within the input data as data identifiable to the network entity using machine-learning models trained on known data fields and their data. The clustering module also clusters the data values with other data values having similar characteristics using machine-learning models to infer a privacy level associated with each data field. The privacy level is utilized to indicate whether a data value in that data field should be anonymized. A permission module determines a privacy status of that data field by comparing the privacy level from the clustering module to a permission threshold. An aliasing module applies an alias transform to the data value of that data field with a privacy alias to anonymize that data value in that data field. A user interface module displays the input data to a system user with the privacy alias from the aliasing module substituted for the data value for that data field.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497